MEMORANDUM **
California state prisoner Christopher Phillips appeals the district court’s judgment, denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see McNeil v. Middleton, 344 F.3d 988, 994 (9th Cir.2003), and we affirm.
Phillips contends that there was insufficient evidence to convict him of possession of a deadly weapon by a prisoner, in violation of California Penal Code § 4502. Specifically, he argues that the state did not prove that he knew the weapon was in his possession.
The California Court of Appeal concluded that, viewing the evidence in the light most favorable to the government, a rational trier of fact could have inferred that Phillips knew about the weapon in his shoes, based on the inflexibility of the shoes, coupled with the testimony of a witness who saw Phillips wearing the shoes just prior to handing them over for inspection. As a result, the California Court of Appeal found the evidence sufficient to support Phillips’ conviction. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979) (setting forth sufficiency of the evidence standard).
In light of the record before this court, we conclude that the California Court of Appeal’s determination was not “objectively unreasonable.” See Lockyer v. Andrade, 538 U.S. 63, 123 S.Ct. 1166, 1174-75, 155 L.Ed.2d 144 (2003). Accordingly, the district court properly denied Phillips’ petition.1 See 28 U.S.C. § 2254(d).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Phillips’ October 17, 2003, motion to raise an additional issue on appeal is denied.